United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0733
Issued: October 16, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 14, 2017 appellant filed a timely appeal from a December 22, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days elapsed from the last merit decision dated October 28, 2015 to the date of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP first accepted that on April 9, 2003 appellant, then a 46-year-old agricultural
quarantine inspector, slipped and fell on gangway steps while boarding a vessel, striking his left
knee and resulting in a left medial meniscal tear and consequential osteoarthritis, OWCP File
No. xxxxxx449.2 He stopped work on the date of injury.3
Dr. Frank Giacobetti, an attending Board-certified orthopedic surgeon, noted on May 14,
2003 that appellant had undergone an open meniscectomy of the left knee in 1982, with
resolution of symptoms following the procedure. He diagnosed a new left medial meniscus tear
with patellofemoral chondromalacia and recommended an arthroscopic partial meniscectomy.
Dr. Giacobetti performed a partial left meniscectomy on July 9, 2003. Following a course of
physical therapy, he released appellant to full, unrestricted duty as of August 25, 2003.
Appellant returned to full duty on August 29, 2003.
OWCP later accepted, under File No. xxxxxx638, that on April 13, 2004 appellant was
struck by a falling 50-pound sack of pumpkin seeds, causing a cervical sprain. In an April 13,
2004 report, Dr. Perez diagnosed myofascial strains of the cervical and lumbosacral spine. He
released appellant to full duty with no restrictions as of May 14, 2004. Under File No.
xxxxxx755, OWCP also accepted thoracic and lumbar sprains due to a January 20, 2006 workrelated motor vehicle accident. Dr. Perez released appellant to full duty with no restrictions as of
February 17, 2006.4 OWCP File Nos. xxxxxx638 and xxxxxx755 were combined with the
present claim, OWCP File No. xxxxxx449, with the latter serving as the master file.
Appellant again stopped work on April 9, 2006 due to left knee pain. On May 25, 2006
OWCP accepted a “recurrence of left knee medial meniscus tear.”5 On June 14, 2006
Dr. Giacobetti performed an authorized left knee arthroscopy with partial medial meniscus
resection, chondroplasty of the medial femoral condyle and medial tibial plateau, and
synovectomy. OWCP paid wage-loss compensation from April 10 to June 10, 2006. It placed
appellant’s case on the periodic compensation rolls effective June 11, 2006.
The employing establishment separated appellant from federal service effective
August 25, 2006, as he failed a required background check due to criminal convictions. OWCP
continued to issue wage-loss compensation on the periodic rolls.
2

The employing establishment issued an authorization for examination or treatment (Form CA-16) on
April 9, 2003. Appellant was first treated on April 9, 2003 by Dr. Mark Perez, an attending Board-certified family
practitioner, who diagnosed a left knee contusion and held appellant off work through May 1, 2003.
3

An April 24, 3003 magnetic resonance imaging (MRI) scan of appellant’s left knee showed effusion, a tear of
the posterior horn of the medial meniscus, blunting of the anterior horn of the medial meniscus, and chondromalacia
of the patella and medial joint space compartment.
4

A February 12, 2006 MRI scan of the thoracic spine showed early spondyloarthritic and degenerative disc
disease from T7 through T11, and 1 to 2 millimeter posterior disc bulges from T7 through T11 without neurological
impairment.
5

A May 10, 2006 MRI scan of the left knee showed increased chondromalacia of the medial compartment, a
horizontal degenerative flap tear of the medial meniscus, and tricompartmental osteoarthritis.

2

In order to determine appellant’s work capacity, on February 7, 2007 OWCP obtained a
second opinion from Dr. William C. Boeck, Jr., a Board-certified orthopedic surgeon. Dr. Boeck
reviewed the medical evidence and a statement of accepted facts (SOAF). He opined that
appellant had sustained a permanent aggravation of the accepted left knee conditions, but found
appellant able to perform full-time light-duty work with restrictions.6
In an October 10, 2008 report, Dr. Giacobetti related appellant’s complaints of increased
left knee pain. On examination, he found an equivocal medial McMurray sign for meniscus
pathology, and flexion limited to 120 degrees. Dr. Giacobetti obtained x-rays showing
“degenerative arthritic changes with worsening of the joint space narrowing.” He found
appellant able to perform modified work “with no climbing, no squatting, and kneeling and no
lifting greater than 20 pounds with no prolonged standing or walking.”7 Dr. Giacobetti provided
periodic reports renewing work restrictions.
Dr. Perez provided an October 29, 2008 report, diagnosing cervical, thoracic, and left arm
and shoulder sprains. He released appellant to modified work effective that day.8
Dr. Giacobetti opined on May 21, 2010 that appellant required a repeat left knee
arthroscopy to address a recurrent meniscal tear. On May 28, 2010 OWCP authorized left knee
arthroscopy
In a December 8, 2010 report, Dr. Kambiz Hannani, an attending Board-certified
orthopedic surgeon, diagnosed spinal cord compression at C5 with myelomalacia, and left C6
radiculopathy.
On March 16, 2011 OWCP again attempted to determine appellant’s work capacity and
referred him for a second opinion from Dr. G.B. Ha’Eri, a Board-certified orthopedic surgeon.
Dr. Ha’Eri reviewed the medical evidence of record and a SOAF. He noted nonoccupational
conditions of hypertension, diabetes mellitus type 2, and hyperlipidemia, with a history of a
retinal detachment procedure in the right eye which did not restore appellant’s vision. On
examination, Dr. Ha’Eri found limited cervical spine motion, surgical scars on the left knee, left
knee flexion limited to 100 degrees with crepitus, and tenderness to palpation above the joint
line. He opined that the accepted left knee injury had resolved and he had similar degenerative
findings in the right knee due to idiopathic causes. Dr. Ha’Eri commented that appellant might
require a total left knee arthroplasty in the future. He also found that the accepted cervical and
thoracolumbar strains had resolved without residuals. Dr. Ha’Eri characterized appellant’s
symptoms to nonindustrial degenerative changes and congenital cervical stenosis. He found
appellant able to perform full-time modified duty, with pushing, pulling, and lifting limited to 10
pounds, and walking, standing, and bending limited to one hour.
6

Appellant participated in a vocational rehabilitation effort in 2008. OWCP closed the vocational rehabilitation
effort on March 12, 2009 due to unresolved medical issues.
7

An October 30, 2008 left knee MRI scan showed tricompartmental osteoarthritis, a small joint effusion, status
post partial medial meniscectomy, high grade chondromalacia of the medial compartment “with pseudoextrusion of
the remnant of the medical meniscus,” and mild chondromalacia of the patella.
8

Appellant participated in physical therapy for cervical and lumbosacral strains from March through May 2010.

3

In a May 20, 2011 report, Dr. Giacobetti disagreed with Dr. Ha’Eri’s recommendation of
a left knee surgery as appellant’s osteoarthritis was “not severe enough at his age.”
In a June 16, 2011 report, Dr. Kourosh K. Shamlou, an attending Board-certified
orthopedic surgeon, reviewed medical reports. He obtained left knee x-rays showing bone on
bone osteoarthritis. Right knee imaging studies showed internal derangement and a medial
meniscus tear. Dr. Shamlou opined that appellant’s long history of left knee injuries and
surgeries caused “compensatory injury to the right knee,” requiring a right knee arthroscopy. He
also found that the accepted April 13, 2004 employment injury was sufficient to cause C5
myelomalacia and current C6 radiculopathy. Dr. Shamlou recommended an anterior cervical
discectomy and fusion. He found appellant totally disabled for work.
OWCP determined that there was a conflict of medical opinion between Dr. Ha’Eri, for
the government, who opined that the accepted conditions had ceased without residuals, and
appellant’s physicians, who found continuing work-related residuals. To resolve the conflict, it
selected Dr. Blair C. Filler, a Board-certified orthopedic surgeon, as the impartial medical
specialist.
Dr. Filler provided a December 4, 2012 report reviewing the medical evidence of record
and SOAF. On examination, he found no paraspinal spasm or other abnormality of the cervical,
thoracic, and lumbar spines. There was a normal motor and sensory examination, full range of
upper extremity motion, and slight loss of left knee flexion. Dr. Filler found that the accepted
April 9, 2003 left knee injury had ceased without residuals, as it was fully resolved by the July 9,
2003 and June 14, 2006 surgeries. Any subsequent findings or symptoms were due only to
idiopathic causes. Dr. Filler also opined that the accepted cervical, thoracic, and lumbar
conditions resolved without residuals, and that any ongoing symptoms were due to a
nonindustrial degenerative process. He found appellant able to perform full-time light duty
within specified restrictions.9
In a May 20, 2013 statement, appellant alleged that Dr. Filler repeatedly used racial slurs
during the examination and stuck him “more than 50 times with a safety pin.”
In an April 9, 2013 report, Dr. Giacobetti found that appellant could perform modifiedduty work, but checked a box on a form report finding him temporarily totally disabled.
By notice dated January 21, 2014, OWCP notified appellant and his attorney of its
proposal to terminate his wage-loss and medical compensation benefits, based on Dr. Filler’s
opinion as impartial medical examiner. It afforded appellant 30 days to submit additional
evidence or argument. Appellant did not submit any additional evidence or response.

9

By pretermination notice dated March 21, 2013 and finalized April 29, 2013, OWCP terminated appellant’s
wage-loss compensation and medical benefits that day, based on Dr. Filler’s opinion as the special weight of the
medical evidence. In an October 29, 2013 letter, counsel contended that OWCP had not provided him with a copy
of the April 29, 2013 termination decision and asked that the decision be reversed. On December 19, 2013 OWCP
reversed the April 29, 2013 termination decision, finding that OWCP had improperly failed to provide counsel with
a copy of the pretermination notice and the termination decision.

4

By decision dated February 24, 2014, OWCP finalized the January 21, 2014 notice, and
terminated appellant’s wage-loss and medical compensation benefits effective that day. It found
that Dr. Filler’s opinion established that the accepted left knee, cervical, thoracic, and lumbar
spine injuries had ceased without residuals.
In a March 5, 2014 letter, counsel requested a telephonic hearing before OWCP’s Branch
of Hearings and Review, held September 10, 2014. At the hearing, he contended that Dr. Filler’s
report was insufficiently rationalized to resolve the conflict of medical opinion between
appellant’s physicians and Dr. Ha’Eri.
By decision dated November 25, 2014, OWCP’s hearing representative affirmed
OWCP’s February 24, 2014 decision.
Appellant requested reconsideration on July 15, 2015. He alleged that Dr. Ha’Eri
examined him for less than three minutes. Appellant reiterated that Dr. Filler used ethnic slurs,
stuck him more than 50 times with a safety pin, and conducted himself in a hostile and
unprofessional manner. Additional evidence included a February 17, 2015 report from
Dr. Shamlou, who recommended a total left knee arthroplasty, cervical spine decompression and
fusion, pain management for lumbar spine, and possible lumbar surgery.
Dr. William W. Brien, an attending Board-certified orthopedic surgeon, provided
April 13 and May 13, 2015 reports reviewing appellant’s history of injury and treatment. He
diagnosed cervical degenerative disc disease, cervical spine strain, lumbar degenerative disc
disease, lumbar spondylosis, bilateral knee osteoarthritis. Dr. Brien opined that all diagnoses
appeared to be industrially related.
In a June 9, 2015 memorandum, the Department of Veterans Affairs indicated that
appellant received Veteran’s benefits for a right eye condition, left meniscal tear, and right knee
strain. Effective December 1, 2014, appellant received $1,159.36 a month.
By decision dated October 28, 2015, OWCP denied modification, finding that the
additional evidence submitted was insufficiently rationalized to outweigh Dr. Filler’s opinion.
On October 7, 2016 appellant requested reconsideration. In an undated statement
received on November 8, 2016, he reviewed his history of treatment. Appellant contended that
OWCP had not adequately assisted him with vocational retraining and election of benefits, and
failed to provide adequate medical supervision. He repeated his allegations against Dr. Filler.
Appellant provided July 18, 2016 nerve conduction velocity and electromyography
(NCV/EMG) studies showing possible mild left carpal tunnel syndrome, and possible left C6-7
nerve root irritation.
In a September 17, 2016 report, Dr. Christopher Ninh, an attending Board-certified
orthopedic surgeon, related appellant’s history of injury and treatment, beginning with a 1981
left knee injury, and the accepted occupational injuries. On examination of the left knee, he
found swelling and a positive McMurray’s sign. Dr. Ninh opined that unspecified x-rays
demonstrated “severe medial compartment arthritis, bone on bone.” He recommended a total left
knee arthroplasty and right knee arthroscopic surgery.
5

By decision dated December 22, 2016, OWCP denied appellant’s request for a further
review of his case on the merits, finding that the additional evidence submitted was cumulative
or irrelevant. It found that his statement was repetitive of his contentions previously of record.
Additionally, Dr. Ninh’s report was irrelevant as he did not address the critical issue of why the
proposed surgeries would be necessitated by the accepted injuries.
LEGAL PRECEDENT
To require the office to reopen a case for merit review under section 8128(a) of FECA,10
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.11 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.12
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.13 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.14 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.15
ANALYSIS
OWCP accepted that appellant sustained a left meniscal tear, osteoarthritis, cervical,
thoracic, and lumbar sprains. Appellant underwent a partial left meniscectomy on July 9, 2003,
authorized by OWCP. He stopped work on April 9, 2006 and did not return. Appellant
underwent a June 14, 2006 left knee arthroscopy with partial medial meniscus resection,
authorized by OWCP.
On March 26, 2011 Dr. Ha’Eri, an OWCP referral physician, opined that the accepted
conditions had ceased without residuals, and that appellant could perform full-time modified
duty. Dr. Shamlou, an attending physician, found appellant totally disabled for work as of
June 16, 2011 due to the accepted injuries. Dr. Giacobetti, a treating physician, also found that
the accepted left knee injury remained present and active. OWCP found a conflict of medical
10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606(b)(3).

12

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

13

Helen E. Tschantz, 39 ECAB 1382 (1988).

14

See supra note 11. See also Mark H. Dever, 53 ECAB 710 (2002).

15

Annette Louise, 54 ECAB 783 (2003).

6

opinion, and selected Dr. Filler, a Board-certified orthopedic surgeon, to resolve it. Dr. Filler’s
December 4, 2012 report found that the accepted left knee and paraspinal conditions had ceased
without residuals. Based on his opinion, OWCP terminated appellant’s wage-loss compensation
and medical benefits. An OWCP hearing representative affirmed the termination on and, on
October 28, 2015, OWCP denied modification of the November 25, 2014 decision.
Appellant requested reconsideration on October 7, 2016. In support of his request, he
provided a November 8, 2016 statement repeating his allegations against Dr. Filler, and
discussing election of benefits and vocational training. He also provided July 18, 2016
NCV/EMG studies of the upper extremities, and a September 17, 2016 report from Dr. Ninh
recommending a total left knee arthroplasty. By decision dated December 22, 2016, OWCP
denied reconsideration, finding that the additional evidence submitted was irrelevant or
cumulative.
The Board finds that OWCP properly denied reconsideration. The critical issue in the
October 28, 2015 merit decision was whether appellant’s physicians had provided sufficient
medical rationale to support that the accepted left knee and spinal conditions had not ceased. To
be relevant, the evidence submitted on reconsideration must address that issue.
Appellant’s statement, received by OWCP on November 8, 2016, discussed election of
benefits and vocational rehabilitation, matters irrelevant to the critical issue of causal
relationship. Similarly, he submitted July 18, 2016 electrodiagnostic studies and Dr. Ninh’s
September 17, 2016 report, neither of which addressed causal relationship. As these documents
do not discuss the critical question of whether appellant’s ongoing condition remained related to
the accepted injuries, they do not comprise a basis for reopening the case.16 Additionally,
appellant’s unsubstantiated accusations against Dr. Filler are repetitive and insufficient to
warrant reopening a claim for merit review.17
A claimant may be entitled to a merit review by submitting pertinent new and relevant
evidence or argument. Appellant did not do so in this case. Therefore, pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal, appellant contends that he filed a timely request for reconsideration. The
Board notes that the timeliness of his request is not at issue. Appellant also alleges that OWCP
wrongfully denied him medical treatment and vocational rehabilitation. These arguments pertain
to the merits of the claim, which are not before the Board on the present appeal.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

16

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

17

Denis M. Dupor, 51 ECAB 482 (2000).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2016 is affirmed.
Issued: October 16, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

